DETAILED ACTION
RE: Endell et al.
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 12/22/2021 is acknowledged. New claims 14-19 have been added. Claims 13-19 are pending. Claims 1-12 are cancelled. No claims have been amended.
3.	Claims 13-19 are under examination.

Objections Withdrawn
4.	The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s amendment to the specification.

Rejections Withdrawn
5.	The rejection of claims 7-12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of applicant’s cancellation of the claims.

Rejections Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claim 13 and new claims 14-19 (corresponding to previous claims 7-12, respectively) remain rejected under 35 U.S.C. 103 as being unpatentable over NCT01685008 (first posted 9/10/2012), in view of Gerdes et al. (US2013/0273032A1, pub. date: 10/17/2013), Awan et al. (Blood, 2010, 115(6):1204-1213) and Hatjiharissi et al. (Blood, 2007, 110: 2561-2564).
Applicant’s arguments	
The response states that the claimed invention requires the claim element of identifying a patient as responsive to treatment with an anti-CD19 antibody via a method comprising determining CD16 expression levels on peripheral NK cells in a blood sample obtained from the patient, comparing the CD16 expression levels in the blood sample to a predetermined cut off level, wherein levels at or above the predetermined cut off level is indicative of the patient benefiting from treatment with the anti-CD19 antibody and administering the anti-CD19 antibody to the patient. As acknowledged by the Examiner at page 4 of the Office Action dated October 4, 2021, the primary reference in this obviousness rejection, NCT01685008, does not make known and is in no way enabling for the claim elements of identifying a patient as responsive to treatment with an anti-CD19 antibody via a method comprising determining CD16 expression levels on peripheral NK cells in a blood sample obtained from the patient or comparing the CD16 expression levels in the blood sample to a predetermined cut off level, wherein levels at or above this predetermined cut off level are indicative of the 

Response to applicant’s arguments
	Applicant’s arguments have been carefully considered but are not persuasive.
NCT01685008 teaches a method of treating non-Hodgkin’s lymphoma (NHL) in a patient, the method comprising administering to the patient an Fc optimized anti-CD19 antibody MOR00208 (other name MOR208, Xmab5574, see Arms and Interventions). MOR00208 is the claimed antibody. Although NCT01685008 does not disclose identifying the patient as responsive to treatment with MOR00208, Gerdes et al. provides the motivation to do so.
Gerdes teaches that in view of the potential adverse effects associated with ineffective cancer therapies, it is generally acknowledged that there is a need for an ADCC-enhanced antibody (MOR00208 is an ADCC-enhanced antibody, see Awan below), comprising determining the level of CD16+ cell infiltration in the tumor of the patient prior to treatment and comparing said level of CD16+ cell infiltration to a reference level, wherein a higher level of CD16+ cell infiltration compared to the reference level is indicative for a patient who will derive clinical benefit from the treatment ([0009]), wherein the CD16+ cell refers to cells express the CD16 antigen, particularly the CD16a antigen (Fc[Symbol font/0x67]RIIIa) which is expressed on natural killer (NK) cells ([0030]). Gerdes teaches that the level of CD16+ cell infiltration may be determined by quantification of CD16 protein in patient tissue ([0031], [0113]). Gerdes differs from the claim elements of identifying a patient as responsive to treatment in that Gerdes does not teach determining CD16 expression levels on peripheral NK cells. However, these deficiencies are made up for in the teachings of Awan.
Awan et al. teaches that XmAb5574 (MOR00208, MOR208, the claimed antibody) is a novel engineered anti-CD19 monoclonal antibody with a modified constant fragment (Fc)-domain designed to enhance binding of FcγRIIIa (CD16) (abstract). Awan et al. teaches that the XmAb5574-dependent ADCC is mediated by natural killer (NK) cells (abstract) and ADCC is efficiently mediated by binding and activation of NK cells through Fc-domain/FcγRIIIa (CD16) interactions (page 7, para 2). Awan et al. discloses that human NK cells derived from patients with CLL or healthy donors were isolated directly from fresh whole blood (page 2, last para), and peripheral blood NK cells obtained from healthy volunteers mediated ADCC against allogeneic NK-cell activation and ADCC mediated by XmAb5574 can be further enhanced by pretreating NK cells with lenalidomide, which have previously been shown to enhance CD16 expression (page 9, para 3). Therefore, Awan teaches/suggests that the XmAb5574-dependent ADCC is enhanced by the increase of the level of CD16 on peripheral blood NK cells.
Hatjiharissi is cited to teach quantification of CD16 expression per NK cell (i.e. claim 14). Hatjiharissi teaches quantification of CD16 (Fc[Symbol font/0x67]RIIIa) receptors on NK cells obtained from peripheral blood mononuclear cells (PBMNCs) (from blood sample) using an anti-CD16 antibody by quantitative flow cytometry (page 2562, column 1 and Fig. 1). Hatjiharissi teaches that rituximab-mediated ADCC activity was observed to correlate with the number of cell surface CD16 receptors (page 2562, column 2, para 2). The expression level of cell surface CD16 may contribute to augmented rituximab binding and ADCC activity (page 2562, column 2, para 2). Applicant’s arguments that Hatjiharissi teaches a different antibody (rituximab) are not persuasive because both rituximab and MOR00208 (the claimed antibody) relied on their ADCC activity. Awan et al. teaches that the XmAb5574-dependent ADCC is mediated by natural killer (NK) cells (abstract) and ADCC is efficiently mediated by binding and activation of NK cells through Fc-domain/FcγRIIIa (CD16) interactions (page 7, para 2). Hatjiharissi teaches that the expression level of cell surface CD16 may contribute to augmented ADCC activity (page 2562, column 2, para 2). 
Applicant’s arguments that the prior art is not enabling are not persuasive. Gerdes teaches that a higher level of CD16+ cell infiltration (a higher level of Fc[Symbol font/0x67]RIIIa expressed on tumor infiltrated NK cells) compared to the reference level is indicative for a patient who will derive clinical benefit from treatment with an ADCC-enhanced antibody ([0009], [0030], [0031], [0113]), Awan et al. teaches that the XmAb5574-dependent ADCC is mediated by binding and activation of NK cells through Fc-domain/FcγRIIIa (CD16) interactions (page 7, para 2), and can be further enhanced by increased CD16 expression (page 9, para 3), and Hatjiharissi teaches that rituximab-mediated ADCC activity was observed to correlate with the number of cell surface CD16 receptors (page 2562, column 2, para 2), and the expression level of cell surface CD16 may contribute to augmented ADCC activity (page 2562, column 2, para 2). 
Furthermore, MPEP 2143.02 [R-6] II states “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  
For the foregoing reasons, the rejection is deemed proper and is therefore maintained.

Conclusion
8.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HONG SANG/Primary Examiner, Art Unit 1643